                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS



ROGER O. SMITH,

                                 Plaintiff,

              v.                                        CASE NO. 19-3146-SAC

ARAMARK, et al.,

                                 Defendants.


                               ORDER OF DISMISSAL

        This matter is a civil rights action filed under 42 U.S.C. § 1983

by a prisoner in state custody. On September 6, 2019, the Court entered

a Notice and Order to Show Cause (NOSC) directing plaintiff to show

cause on or before October 9, 2019, why this matter should not be

dismissed and allowing him to file an amended complaint within the

time allowed to show cause.

        Plaintiff has failed to respond to the NOSC. The Court notes that

plaintiff filed a change of address on October 17, 2019, reflecting

his transfer between state correctional facilities. However, because
records maintained by the Kansas Department of Corrections1 show that

plaintiff’s transfer occurred on October 10, 2019, it appears that

the September 6, 2019, NOSC was sent to the correct address.

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes

a district court, upon a defendant’s motion, to order the dismissal

of an action for failure to prosecute or for failure to comply with

the Federal Rules of Civil Procedure or ‘a court order.’” Young v.
U.S., 316 F. App'x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ.


1   https://kdocrepository.doc.ks.gov/kasper/search/detail?kdocNumber=50867
P. 41(b)). “This rule has been interpreted as permitting district

courts to dismiss actions sua sponte when one of these conditions is

met.” Id. (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31

(1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)).

     The Court has considered the record and concludes this matter

must be dismissed for failure to state a claim for relief for the

reasons set forth in the NOSC.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

for failure to state a claim for relief.

     IT IS SO ORDERED.

     DATED:   This 27th day of November, 2019, at Topeka, Kansas.



                                 S/ Sam A. Crow
                                 SAM A. CROW
                                 U.S. Senior District Judge
